UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 Commission file number 1-640 NL INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New Jersey 13-5267260 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark: Whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). * Yes No * The registrant has not yet been phased into the interactive data requirements Whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the registrant's common stock outstanding on April 30, 2009: NL INDUSTRIES, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2008; March 31, 2009 (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited)- Three months ended March 31, 2008 and 2009 5 Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Loss - Three months ended March 31, 2009 (unaudited) 6 Condensed Consolidated Statements of Cash Flows (unaudited) - Three months ended March 31, 2008 and 2009 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosure About Market Risk 35 Item 4. Controls and Procedures 35 Part II. OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 6. Exhibits 37 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS December 31, 2008 March 31, 2009 (unaudited) Current assets: Cash and cash equivalents $ 16,450 $ 14,627 Restricted cash and cash equivalents 7,457 7,325 Marketable securities 5,534 5,324 Accounts and other receivables, net 28,663 18,347 Inventories, net 22,661 20,880 Prepaid expenses and other 1,435 1,255 Deferred income taxes 5,766 5,623 Total current assets 87,966 73,381 Other assets: Marketable equity securities 64,000 52,869 Investment in and advances to Kronos Worldwide, Inc. 133,745 122,875 Goodwill 44,194 44,074 Assets held for sale 3,517 3,517 Other assets, net 17,832 17,744 Total other assets 263,288 241,079 Property and equipment: Land 12,232 12,100 Buildings 32,723 32,772 Equipment 115,546 118,242 Construction in progress 4,406 1,398 164,907 164,512 Less accumulated depreciation 96,625 97,760 Net property and equipment 68,282 66,752 Total assets $ 419,536 $ 381,212 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands) LIABILITIES AND EQUITY December 31, 2008 March 31, 2009 (unaudited) Current liabilities: Accounts payable $ 6,802 $ 4,767 Accrued liabilities 27,614 23,755 Accrued environmental costs 9,834 9,284 Income taxes 1,167 103 Total current liabilities 45,417 37,909 Non-current liabilities: Note payable to affiliate 41,980 41,730 Accrued environmental costs 40,220 38,896 Accrued pension costs 11,768 11,543 Accrued postretirement benefit (OPEB) costs 8,883 8,832 Deferred income taxes 49,215 45,362 Other 21,823 21,717 Total non-current liabilities 173,889 168,080 Equity: NL Stockholders' equity: Commonstock 6,074 6,075 Additional paid-in capital 330,879 329,922 Retained earnings 16,909 - Accumulated other comprehensive loss (165,498 ) (172,291 ) Total NL stockholders' equity 188,364 163,706 Noncontrolling interest in subsidiary 11,866 11,517 Total equity 200,230 175,223 Total liabilities and equity $ 419,536 $ 381,212 Commitments and contingencies (Note 10) See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended March 31, 2008 2009 (unaudited) Net sales $ 40,520 $ 28,476 Cost of sales 31,078 23,702 Gross margin 9,442 4,774 Selling, general and administrative expense 6,404 5,679 Other operating income (expense): Insurance recoveries 83 725 Other expense (31 ) (31 ) Corporate expense (3,776 ) (4,366 ) Loss from operations (686 ) (4,577 ) Equity in net loss of Kronos Worldwide, Inc. (140 ) (9,554 ) Other income (expense): Interest and dividends 964 723 Interest expense (762 ) (323 ) Loss before income taxes (624 ) (13,731 ) Income tax benefit (550 ) (1,813 ) Net loss (74 ) (11,918 ) Noncontrolling interest in net income (loss) ofsubsidiary 216 (75 ) Net loss attributable to NL stockholders $ (290 ) $ (11,843 ) Amounts attributable to NL stockholders: Basic and diluted net loss per share $ (.01 ) $ (.24 ) Cash dividend per share $ .125 $ .125 Basic and diluted average shares outstanding 48,592 48,602 See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE LOSS Three months ended March 31, 2009 (In thousands) NL Stockholders’ Equity Accumulated Additional Retained other Noncontrolling Common paid-in earnings comprehensive interest in Total Comprehensive stock capital (deficit) loss subsidiary equity loss (unaudited) Balance at December 31, 2008 $ 6,074 $ 330,879 $ 16,909 $ (165,498 ) $ 11,866 $ 200,230 Net loss - - (11,843 ) - (75 ) (11,918 ) $ (11,918 ) Other comprehensive income, net - - - (6,793 ) (73 ) (6,866 ) (6,866 ) Issuance of common stock 1 52 - - 53 - Dividends - (1,009 ) (5,066 ) - (201 ) (6,276 ) - Balance at March 31, 2009 $ 6,075 $ 329,922 $ - $ (172,291 ) $ 11,517 $ 175,223 Comprehensive loss $ (18,784 ) See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three months ended March 31, 2008 2009 (unaudited) Cash flows from operating activities: Net loss $ (74 ) $ (11,918 ) Depreciation and amortization 2,391 2,107 Deferred income taxes (796 ) (358 ) Equity in net loss of Kronos Worldwide, Inc. 140 9,554 Dividends from Kronos Worldwide, Inc. 4,379 - Benefit plan expense greater (less) than cash funding: Defined benefit pension expense (752 ) 202 Other postretirement benefit expense 119 93 Other, net 110 264 Change in assets and liabilities: Accounts and other receivables, net 1,288 9,356 Inventories, net (500 ) 1,587 Prepaid expenses and other 112 72 Accrued environmental costs (657 ) (1,874 ) Accounts payable and accrued liabilities (2,550 ) (5,195 ) Income taxes 159 (1,279 ) Accounts with affiliates 804 (2,843 ) Other, net (1,240 ) (369 ) Net cash provided by (used in) operating activities 2,933 (601 ) Cash flows from investing activities: Capital expenditures (1,457 ) (335 ) Change in restricted cash equivalents and marketable debt securities, net (477 ) 281 Collections of loans to affiliates - 5,590 Proceeds from disposal of: Marketable securities 360 55 Property and equipment 34 2 Assets held for sale 250 - Purchase of: CompX common stock (496 ) - Kronos common stock - (139 ) Valhi common stock - (33 ) Net cash provided by (used in) investing activities (1,786 ) 5,421 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (In thousands) Three months ended March 31, 2008 2009 (unaudited) Cash flows from financing activities: Cash dividends paid $ (6,074 ) (6,075 ) Distributions to noncontrolling interests in subsidiary (216 ) (201 ) Proceeds from issuance of common stock - 53 Repayment of note payable to affiliate - (250 ) Other, net 6 (97 ) Net cash used in financing activities (6,284 ) (6,570 ) Cash and cash equivalents - net change from: Operating, investing and financing activities (5,137 ) (1,750 ) Currency translation 515 (73 ) Cash and cash equivalents at beginning of period 41,112 16,450 Cash and cash equivalents at end of period $ 36,490 $ 14,627 Supplemental disclosures: Cash paid (received) for: Interest $ 571 571 Income taxes, net (650 ) 2,240 Non-cash investing activity: Accrual for capital expenditures 211 365 See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2009 (unaudited) Note
